PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred and affirm the revocation of the appellant’s probation, and imposition of judgment and sentence. However, the trial court technically erred by entering a written Order of Revocation of Probation in which the trial court found that the appellant had violated four conditions of probation, when the appellant only admitted to violating two counts and the state chose not to pursue the remaining counts. Accordingly, we remand for correction of the written order of revocation. See Curl v. State, 823 So.2d 214 (Fla. 1st DCA 2002). The appellant need not be present.
AFFIRMED.
KAHN, VAN NORTWICK, and BROWNING, JJ„ concur.